Title: To George Washington from Alexander White, 1789
From: White, Alexander
To: Washington, George


          
            [1789]
          
          General Edward Stevens—solicits an appointment in the Customs particularly the District of Norfolk He is a Gentleman in high repute in his Country both as a Citizen and a Soldier.
          Col: Will. Heth—has I expect explained to your Excellency his particular Views—I have known him from his Infancy. There is not a man in whom I would more readily confide for the discharge of any Office he may undertake—As a Soldier he is probably better known to Your Excellency than to me, though his early exertions may have escaped your notice or your Memory—I know him to be an excellent Accountant, an affectionate and dutiful Son to his indigent Parents notwithstanding his circumstances are narrow and he has a young Wife and an increasing Family.
          Col: Gustavus Wallace is desirous of a Collectors Place—particularly that of Rappohannock—I have but a very general acquaintance with him He was an Officer in the Army, from that circumstance, and from what I know of his Connections I presume he is not unknown to Your Excellency.
          Hudson Muse, is desirous of the same Office He is an entire Stranger to me—but has been long in that Office, and is recommended by Gentlemen on whom I can depend, as a faithful diligent able man in his office, and a good Citizen.
          Col: Christian Febiger—has explained to Your Excellency his particular Views—I knew him well early in the War. he was much esteemed among us at that time, and I understand has supported a good character both as a Soldier and a Citizen ever since.
          
          Elias Langham—is desirous of being appointed a Commissary of Military Stores—He married a young Lady in my Neighbourhood, and lived there sometime, I believe his character is good—and I find he has given satisfaction in his present Office at the Point of Fork.
          Frederick Phile—solicits the Appointment of Naval Officer of the Port of Philadelphia He has been twelve years in that Office, and brings ample Testimonials of his faithful discharge of the Duties of his Office, and of his general Good Character—I am not personally acquainted with him.
          Joseph Shallcross—solicits the Appointment of Collector of the Customs at Wilmington. He is also a Stranger to me, but from the character given him by those on whom I can rely—I have no doubt of his fitness for the Office, and of his general good character.
        